Citation Nr: 1733758	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-06 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The April 2010 rating decision continued a February 2010 rating decision that granted service connection for PTSD, rated 30 percent, effective from December 1, 2008.  A November 2012 DRO decision increased the rating to 50 percent, also from December 2008.  A September 2013 rating decision denied TDIU.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the record, the Board finds that further development of the evidentiary record is necessary.  The most recent VA examination to evaluate the Veteran's PTSD was in August 2013.  At the October 2016 Travel Board hearing it was alleged that symptoms of the Veteran's PTSD have increased in severity since that examination.  In light of the allegation of worsening and the 4 year interval since the Veteran was last examined a contemporaneous examination to assess the disability is necessary 

The claim for TDIU is inextricably intertwined with the appeal seeking an increased rating for PTSD and consideration of the matter must be deferred pending resolution of the increased rating claim.  At the October 2016 Travel Board hearing the Veteran testified that he worked part-time as a night security guard earning approximately $169.00 a week; it was suggested that this was only marginal (and not substantially gainful) employment.  In February 2013 the AOJ sent the Veteran a letter asking him to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (to include employment information).  He did not comply.  He will have opportunity to do so on remand.

The most recent records of VA evaluations and treatment the Veteran has received for PTSD are dated in August 2013.  Records of all VA evaluations and treatment he has received for PTSD during the period under consideration are pertinent evidence, and must be sought.  (Notably, VA records are constructively of record). 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of all VA treatment the Veteran has received for PTSD since August 2013. 

2.  The AOJ should provide the Veteran a VA Form 21-8940, Request for Employment Information in Connection with Claim for Disability Benefits and VA Forms 21-4192 and ask him to complete such forms (the 21-4192 authorization for VA to secure records for every employer he has had since 2008).  The AOJ should secure for the record all records pertaining to the duration of the employment, the nature of the work, and the extent of the employment since 2008.  If an employer identified does not comply with an AOJ request for records the Veteran has authorized VA to secure, the Veteran should be notified that it is his responsibility to ensure that private treatment records are received.  

3.  The AOJ should arrange for a psychiatric examination of the Veteran to assess the severity of his PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders, and should note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and any symptoms of similar gravity found that are not listed). 

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact the Veteran's PTSD has on his employability, identifying any types of employment that would rendered infeasible by the PTSD.

The examiner must include rationale with all opinions

4.  The AOJ should ensure all development sought is completed, and then re-adjudicate the Veteran's claims (TDIU in light of the determination made regarding the rating for PTSD).  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  All claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

